


110 HR 5731 IH: Secure the Capitol

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5731
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Gallegly (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To prohibit offices of the legislative branch from
		  entering into a contract for the provision of goods or services within the
		  Capitol Complex with any contractor who does not participate in the basic pilot
		  program for employment eligibility verification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure the Capitol
			 Act.
		2.Requiring
			 legislative branch contractors to participate in employment eligibility
			 verification pilot program
			(a)Requiring
			 participation In and compliance with programAn office of the legislative branch may not
			 enter into a contract for the provision of goods or services within the Capitol
			 Complex with any contractor who employs individuals unless the
			 contractor—
				(1)elects to
			 participate in the basic pilot program described in section 403(a) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note), and is in compliance with the terms and conditions of such
			 election, with respect to all of its employees as well as those providing goods
			 or services under the contract; and
				(2)certifies that
			 each of its subcontractors providing goods or services under the contract has
			 elected to participate in such program, and is in compliance with the terms and
			 conditions of such election, with respect to all of its employees as well as
			 those providing goods or services under the subcontract.
				3.Capitol complex
			 definedFor purposes of this
			 Act, the Capitol Complex consists of the following facilities
			 together with their grounds:
			(1)The United States
			 Capitol (including the Capitol Visitor Center) and the Capitol Grounds.
			(2)The Cannon,
			 Longworth, Rayburn, and Ford House Office Buildings.
			(3)The Russell,
			 Dirksen, and Hart Senate Office Buildings.
			(4)The House of
			 Representatives Child Care Center and the Senate Employee Child Care
			 Center.
			(5)Any facility
			 serving as a dormitory residence for Congressional pages.
			(6)The United States
			 Botanic Garden.
			(7)The Jefferson,
			 Madison, and Adams Buildings of the Library of Congress.
			(8)The Capitol Power
			 Plant.
			(9)The United States
			 Capitol Police Headquarters Building.
			4.Effective date;
			 transition for current contracts
			(a)In
			 generalThis Act shall apply
			 with respect to contracts entered into after the expiration of the 30-day
			 period which begins on the date of the enactment of this Act.
			(b)Transition for
			 current contractsUpon the enactment of this Act, each office of
			 the legislative branch with a contract in effect on the date of the enactment
			 of this Act which is described in section 2 shall obtain assurances from the
			 contractor involved that the contractor will meet the requirements of such
			 section prior to the expiration of the period described in subsection
			 (a).
			
